Citation Nr: 0533160	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  98-15 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder. 

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for low back and 
bilateral hip disorders.

4.  Entitlement to service connection for arthritis, multiple 
joints, as a generalized process.

5.  Entitlement to service connection for a dental disorder.

6.  Entitlement to an evaluation in excess of 10 percent for 
postoperative medial meniscectomy, right knee.

7.  Entitlement to a compensable evaluation for bilateral 
hearing loss with perforated right ear drum.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service for in excess of 20 years, 
including from July 1963 to July 1969, from July 1971 to July 
1975, and from July 1980 to July 1985.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997, April 1998, September 
1998, September 1999, May 2000 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Los Angeles, California, and Cleveland, 
Ohio.  

In a VA Form 8 (Certification of Appeal) dated March 2005, 
the RO noted five claims on appeal.  However, as explained in 
the remand section of this decision, it is unclear whether 
all of these claims have been properly perfected for 
appellate review.  In addition, there are two claims that the 
RO did not include in the VA Form 8, which have been properly 
perfected for appellate review and are thus now before the 
Board for consideration.  To ensure the veteran due process 
of law, additional action is necessary with regard to both of 
these claims.  However, with regard to one such claim, 
whether new and material has been received to reopen a claim 
of entitlement to service connection for a left knee 
disorder, the Board is able to decide this claim, in part, 
favorably, by reopening it based on the evidence now of 
record.  Therefore, the Board's decision to proceed in 
adjudicating this particular claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993). 

In a VA Form 9 received at the RO in March 1999, the veteran 
requested a Board hearing at the RO.  By letter dated in 
January 2000, the RO acknowledged the veteran's request and 
informed the veteran that many months might pass before such 
a hearing could be scheduled.  Given this fact, the RO asked 
the veteran to consider other options and to sign the 
enclosed form indicating in writing which option he wished to 
choose.  In February 2000, the RO received the veteran's 
written response, which indicated that he was withdrawing his 
request for a Board hearing and wished to testify before RO 
personnel at a local hearing.  In light of this submission, 
the Board deems the veteran's March 1999 request for a Board 
hearing withdrawn.    

The Board remands the claims of entitlement to service 
connection for a left knee disorder, a bilateral shoulder 
disorder, low back and bilateral hip disorders, arthritis, 
multiple joints, as a generalized process, and a dental 
disorder, and entitlement to an evaluation in excess of 10 
percent for postoperative medial meniscectomy, right knee, to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision dated in April 1986, the RO denied 
the veteran entitlement to service connection for a left knee 
disorder.

2.  The RO notified the veteran of the April 1986 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

3.  The evidence received since April 1986 was not previously 
submitted to agency decisionmakers, is not cumulative or 
redundant, bears directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for a left knee disorder.  

4.  VA provided the veteran adequate notice and assistance 
with regard to the claim of entitlement to a compensable 
evaluation for bilateral hearing loss with perforated right 
ear drum.

5.  The veteran has, at worst, level II hearing acuity in his 
right ear and, at worst, level V hearing acuity in his left 
ear.  


CONCLUSIONS OF LAW

1.  The April 1986 rating decision, in which the RO denied 
the veteran entitlement to service connection for a left knee 
disorder, is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1985). 

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2000).

3.  The criteria for entitlement to a 10 percent evaluation 
for bilateral hearing loss with perforated right ear drum 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.87, Diagnostic 
Codes 6100, 6211 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality

The RO previously denied the veteran's claim of entitlement 
to service connection for a left knee disorder in a rating 
decision dated in April 1986.  The RO based its denial on a 
finding that there was no knee disorder on VA examination and 
a conclusion that the veteran's in-service left knee 
condition was acute.  In deciding the claim, the RO 
considered the veteran's service medical records and reports 
of VA examinations.  

In a letter dated in April 1986, the RO notified the veteran 
of the rating decision and of his appellate rights with 
regard to that decision, but the veteran did not appeal the 
decision to the Board.  The April 1986 rating decision is 
thus final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1985). 

The veteran attempted to reopen his claim for service 
connection for a left knee disorder by submitting a written 
statement received at the RO in July 1998.  A claim that is 
the subject of a prior final denial may be reopened if new 
and material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).  For claims filed prior to 
August 29, 2001, as in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers, which is neither cumulative nor redundant, 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2005)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence that has been associated with the claims file 
since the RO's April 1986 rating decision includes reports of 
VA examinations, VA and private treatment records, 
information from the Social Security Administration (SSA), 
the veteran's hearing testimony, and written statements of 
the veteran and his representative.  

The Board finds that, with the exception of some of the 
written statements and hearing testimony, which essentially 
restate the previously expressed assertion that a left knee 
disorder is related to the veteran's service, the evidence is 
new because it was not previously submitted to agency 
decisionmakers and is neither cumulative, nor redundant.  The 
Board also finds that this evidence is material.  It bears 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a left knee disorder.  More 
specifically, the reports of VA examinations and private 
treatment records reflect that the veteran has been diagnosed 
with a left knee disorder on multiple occasions.  The lack of 
a post-service diagnosis of a left knee disorder formed the 
basis of the RO's previous denial of the veteran's claim.  

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for a left knee disorder.  The Board may 
not, however, decide this claim on its merits because, as 
explained below, VA has not yet satisfied its duty to assist 
the veteran in the development of the claim under the VCAA.

II.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that, with regard to the veteran's claim of entitlement 
to a compensable evaluation for bilateral hearing loss with 
perforated right ear drum, VA strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating this claim 
does not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. at 392-94. 



A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letters dated in November 2002, March 2003 and March 2004, 
after initially deciding the veteran's claim in a rating 
decision dated in October 1997.  However, VCAA notice was not 
mandated at the time of the RO decision; therefore, the RO 
did not err by providing the veteran remedial VCAA notice.  
Rather, the timing of such notice reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II. 

The content of these notice letters considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the November 2002, March 2003 and March 2004 notice 
letters, the RO acknowledged the veteran's claim, notified 
him of the evidence still needed to support that claim, of 
the VCAA, and of VA's duty to assist, and indicated that it 
was developing his claim pursuant to that duty.  The RO 
explained to the veteran how he could help VA do so, 
identified the evidence it had requested and/or received in 
support of the claim and the evidence it was responsible for 
securing.  The RO indicated that it would make reasonable 
efforts to assist the veteran in obtaining and developing all 
outstanding, pertinent evidence provided he identified the 
sources thereof.  The RO further indicated that, ultimately, 
it was the veteran's responsibility to ensure the RO's 
receipt of all such evidence.  The RO advised the veteran to 
sign the enclosed forms authorizing the release of his 
treatment records if he wished VA to obtain them on his 
behalf.  The RO also advised the veteran to identify or send 
directly to VA all information or evidence he thought would 
support his claim.  

Moreover, in rating decisions dated in October 1997, April 
1998, September 1998, May 2000, a statement of the case 
issued in September 1998, supplemental statements of the case 
issued in June 2000, January 2004, November 2004 and December 
2004, and letters dated in April 2004, June 2004 and July 
2004, the RO provided the veteran much of the same 
information included in the previously noted VCAA notice 
letters.  As well, the RO indicated that there were 
outstanding medical records that it had requested, but not 
yet received, which were pertinent to the veteran's claim.  
The RO asked the veteran to ensure that such records were 
sent to VA.  The RO explained the reasons for which it denied 
the veteran's claim, identified the evidence upon which it 
based its decision and the evidence still needed to 
substantiate that claim, and furnished the veteran the 
provisions pertinent his claim, including those governing 
VA's duties to notify and assist.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, it secured 
and associated with the claims file all of the evidence the 
veteran reported as being pertinent to his claim, including 
service medical records, VA and private treatment records, 
and information from SSA.  Second, the RO conducted medical 
inquiry in an effort to substantiate the veteran's claim by 
affording him VA examinations, during which examiners 
discussed the severity of the veteran's hearing loss with 
perforated right ear drum.    

Under the facts of this case, "the record has been fully 
developed and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Mayfield v. Nicholson, 
19 Vet. App. 103. 115 (2005) (holding that an error, whether 
procedural or substantive, is prejudicial when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect to the extent that it affects the essential 
fairness of the adjudication).  The Board thus deems the 
record ready for appellate review.   

III.  Analysis of Claim

The veteran claims entitlement to an increased evaluation for 
bilateral hearing loss with a perforated right ear drum.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

During the course of this appeal, the veteran submitted 
multiple written statements and briefly testified at a 
hearing in support of this particular claim.  According to 
these written statements and a transcript of the hearing, the 
noncompensable (zero percent) evaluation assigned the 
veteran's bilateral hearing loss does not accurately reflect 
the severity of that loss.  Allegedly, such hearing loss has 
worsened and interferes with the veteran's ability to hear 
basic conversations.  

The RO has evaluated the veteran's bilateral hearing loss 
with perforated ear drum as noncompensably disabling pursuant 
to 38 C.F.R. §§ 4.85, 4.87, DCs 6211, 6100 (2005).  DC 6211 
provides that a zero percent evaluation is assignable for a 
perforation of the tympanic membrane.  38 C.F.R. § 4.87, DC 
6211 (2005).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 (2005).  The degree 
of disability resulting from service-connected defective 
hearing is mechanically determined by applying the numeric 
designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using Tables VI, VIA and VII, 
identified in 38 C.F.R. § 4.85.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2005).  When the puretone threshold is 30 decibels 
or less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (2005).  

In this case, based on these criteria and for the reasons 
noted below, the evidence of record establishes that the 
veteran's hearing loss disability picture more nearly 
approximates the criteria for a 10 percent evaluation under 
DC 6100.   

The veteran had active service for in excess of 20 years, 
including from July 1963 to July 1969, from July 1971 to July 
1975, and from July 1980 to July 1985.  In June 1967, he 
ruptured his right tympanic membrane.  Thereafter, health 
care providers noted that the veteran had high frequency 
hearing loss and placed him on profile for such a condition.  
On separation examination conducted in April 1985, an 
audiometer revealed the following pure tone thresholds, in 
decibels:



HERTZ

1000
2000
3000
4000
RIGHT
30
20
45
90
LEFT
25
25
85
90

The examiner diagnosed bilateral hearing loss.  

Since discharge, the veteran has undergone VA examinations of 
his ears and hearing.  During such an examination conducted 
in January 1970, an audiometer revealed the following pure 
tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
25
25
50
100
LEFT
20
20
50
100

The examiner noted speech recognition scores of 96 percent in 
the veteran's right ear and 92 percent in his left ear.  He 
also noted a scar and some dullness in the right tympanic 
membrane, but no significant abnormality.  He diagnosed loss 
of auditory acuity, bilateral.  

During another such examination conducted in December 1985, 
an audiometer revealed the following pure tone thresholds, in 
decibels:

HERTZ

1000
2000
3000
4000
RIGHT
20
10
50
80
LEFT
5
20
60
85

The examiner noted a speech recognition score of 92 percent 
in both ears.  He noted no abnormalities associated with the 
perforated ear drum.  He diagnosed sensorineural hearing 
loss, bilaterally.  

From 1986 to 1997, the veteran also underwent multiple 
private audiological evaluations for employment purposes.  
During these evaluations, health care providers confirmed 
progressive high frequency hearing loss.

In March 1997, the veteran filed a claim for an increased 
evaluation for hearing loss, and in response, the RO afforded 
him another VA audio examination.  During that examination, 
which was conducted in December 1997, an audiometer revealed 
the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
15
20
55
95
LEFT
15
30
85
100

The examiner noted average puretone decibel loss of 46 in the 
veteran's right ear and 58 in his left ear and a speech 
recognition score of 90 percent in both ears.  He diagnosed 
sensorineural high frequency hearing loss in both ears.  

During a VA ear disease examination conducted the same day, 
an examiner noted no abnormalities associated with the 
perforated ear drum.  Rather, he noted intact tympanic 
membranes and canals.

During a VA audio examination conducted in January 2000, an 
audiometer revealed the following pure tone thresholds, in 
decibels:

HERTZ

1000
2000
3000
4000
RIGHT
25
25
60
90
LEFT
20
35
70
100

The examiner noted speech recognition scores of 96 percent in 
the right ear and of 80 percent in the left ear.  He 
diagnosed mixed hearing impairment bilaterally and healed 
perforations of the right and left ear drums.    

During a VA examination conducted in May 2004, an audiometer 
revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
30
45
70
105
LEFT
40
40
105
110

The examiner noted average puretone decibel loss of 63 in the 
veteran's right ear and 74 in his left ear and speech 
recognition scores of 100 percent in the veteran's right ear 
and 96 percent in his left ear.  He characterized the 
veteran's bilateral, mixed hearing loss as moderately severe 
and indicated that the veteran showed no signs of a 
perforated ear drum.  

The above evidence establishes that, since the veteran filed 
his claim for an increased evaluation, his hearing loss has 
worsened.  According to the audiological examination reports 
of record, the veteran has, at worst, level II hearing acuity 
in his right ear and, at worst, level V hearing acuity in his 
left ear.  The Board derived the numeric designation of the 
right ear by applying to Table VI the highest puretone 
threshold average shown since the veteran filed his claim 
(63) and the lowest speech discrimination score shown since 
the veteran filed his claim (90 percent).  The Board derived 
the numeric designation of the left ear by applying to Table 
VI the highest puretone threshold average shown since the 
veteran filed his claim (74) and the lowest speech 
discrimination score shown since the veteran filed his claim 
(80 percent).  Under 38 C.F.R. § 4.85, Table VII, DC 6100, 
these findings establish the veteran's entitlement to a 10 
percent evaluation for bilateral hearing loss with a 
perforated right ear drum.  

An evaluation in excess of 10 percent is not assignable under 
DC 6100, however, in the absence of findings showing more 
severe hearing loss, or under DC 6211, which, as previously 
indicated, does not allow for a compensable evaluation for a 
perforated ear drum. 

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded a different evaluation in the future should his 
hearing disability picture change.  See 38 C.F.R. § 4.1.  At 
present, however, a 10 percent evaluation is the most 
appropriate given the medical evidence of record.

The Board concludes that the criteria for a 10 percent 
evaluation for bilateral hearing loss with perforated right 
ear drum have been met.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  As the evidence supports 
the veteran's claim, it must be granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disorder is 
reopened, and to this extent only, granted. 

A 10 percent evaluation for bilateral hearing loss with 
perforated right ear drum is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.


REMAND

The veteran claims that he is entitled to service connection 
for left knee, bilateral shoulder, low back and bilateral hip 
disorders, and for arthritis of multiple joints as a 
generalized process.  He also claims that he is entitled to 
an increased evaluation for a right knee disability.  
Additional action is necessary before the Board can decide 
these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
these particular claims, VA has not yet satisfied its duty to 
assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination of the claimed disorders is necessary.  

The RO afforded the veteran a VA orthopedic examination in 
October 2004, but the report of that examination is 
inadequate to decide the veteran's claims for service 
connection.  First, therein, the VA examiner discusses the 
veteran's right knee only.  Second, as the veteran's 
representative points out in an Appellant's Brief dated in 
August 2005, the findings noted therein are not based on a 
review of the record, particularly, service medical records 
showing treatment for left knee, bilateral shoulder, back, 
and bilateral hip complaints and complaints associated with 
other joints.  Such evidence demands an opinion regarding 
whether any current left knee, bilateral shoulder, back, 
bilateral hip, or any other joint disorder is related to the 
in-service complaints. On remand, the RO should thus afford 
the veteran a VA examination, during which an examiner can 
evaluate the veteran and render an opinion in this regard.

The report of the examination is also inadequate to decide 
the veteran's claim for an increased evaluation for a right 
knee disability.  Therein, the VA examiner finds that the 
veteran has right knee ankylosis, but does not elaborate 
regarding the nature of such ankylosis.  In order to 
determine whether the veteran is entitled to an increased 
evaluation pursuant to 38 C.F.R. § 4.71a, DC 5256 (2005), it 
is necessary to know whether and to what extent such 
ankylosis is favorable or unfavorable.  Accordingly, during 
the VA examination on remand, an examiner should again 
evaluate the veteran's right knee and offer a more 
comprehensive opinion addressing this matter.
 

In addition, as previously indicated, the RO has certified 
for appeal five claims, including entitlement to service 
connection for arthritis of the back and hips and entitlement 
to service connection for generalized arthritis of multiple 
joints.  However, the Board is unclear whether such claims 
are properly before the Board for appellate review.  

The RO initially denied the former claim in a rating decision 
dated in September 1999.  Thereafter, in March 2000, the 
veteran testified in support of that claim at a hearing held 
at the RO.  The transcript of that hearing may be construed 
as a notice of disagreement with the September 1999 decision.  
The RO never issued a statement of the case in response.  
However, in June 2000, it issued a supplemental statement of 
the case, which listed the claim as an issue on appeal.  The 
veteran does not appear to have responded to the RO's action 
in this regard by filing a substantive appeal.  

The Board first denied the latter claim in a rating decision 
dated in May 2000.  Thereafter, in June 2000, before the 
veteran filed a notice of disagreement with the decision, the 
RO issued a supplemental statement of the case, which listed 
the claim as an issue on appeal.  Again, the veteran does not 
appear to have responded to the RO's action in this regard by 
filing a substantive appeal.  

Despite the foregoing, the RO included both claims in 
subsequently issued supplemental statements of the case and 
the previously noted VA Form 8.  Given this fact, the Board 
believes that it is necessary to obtain the veteran's 
clarification regarding whether he intends to pursue both 
claims as part of this appeal, and if so, seek a written 
statement identifying the documents he submitted to initiate 
and perfect his appeal with regard to those claims.  
Thereafter, and for the previously noted reasons, the RO 
should adjudicate whether the veteran timely appealed both 
claims.   

Finally, in its VA Form 8, the RO did not certify for appeal 
a claim of entitlement to service connection for a dental 
disorder.  However, the record reflects that the veteran 
perfected an appeal with regard to this claim.  Specifically, 
the RO denied this claim in a rating decision dated in 
January 2003.  The veteran initiated an appeal of this 
decision by expressing disagreement therewith in a written 
statement received in March 2003.  The RO issued a statement 
of the case in response in January 2004, and in March 2004, 
the veteran perfected his appeal by submitting a VA Form 9 
(Appeal to Board of Veterans' Appeals).  Thereafter, neither 
the veteran, nor his representative mentioned this claim and 
the RO did not include it in any subsequently issued 
supplemental statement of the case.  The Board is thus 
unclear whether the veteran intends to pursue an appeal with 
regard to this claim.  Clarification is needed in this 
regard.  Should the veteran respond in the affirmative, 
additional action will be necessary because, in the March 
2004 VA Form 9, the veteran indicated that he wished to 
testify in support of this particular claim at a Board 
hearing at the RO.  

This case is REMANDED for the following action:

1.  AMC should contact the veteran and 
request him to clarify in writing whether 
he intends for his appeal to include the 
claims of entitlement to service 
connection for arthritis of the back and 
hips, entitlement to service connection 
for generalized arthritis of multiple 
joints, and entitlement to service 
connection for a dental disorder.  AMC 
should advise the veteran that, if he 
responds in the affirmative with regard 
to the first two claims, he should 
identify in writing the documents he 
submitted to initiate and perfect his 
appeal with regard to those claims.  

2.  AMC should then associate the 
veteran's written responses with the 
claims file.

3.  AMC should arrange for the veteran to 
be afforded a VA orthopedic examination 
for two purposes: (i) to determine the 
etiology of any left knee, bilateral 
shoulder, back, bilateral hip, or other 
joint disorder shown to exist; and (ii) 
to determine the severity of the 
veteran's service-connected right knee 
disability.  AMC should forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the veteran has 
a left knee, bilateral shoulder, 
back, bilateral hip, and/or another 
joint disorder, including, if 
appropriate, arthritis; 

b) if arthritis is shown to exist, 
indicate whether such disease 
affects only some of the veteran's 
joints, or whether it is systemic, 
affecting the veteran's joints in 
general;

c) opine whether each disorder is at 
least as likely as not (50 percent 
or greater likelihood) related to 
the veteran's period of active 
service, including documented in-
service left knee, bilateral 
shoulder, back, and bilateral hip 
complaints and/or complaints 
associated with other joints; 

d) consider the effect of documented 
post-service, work-related 
musculoskeletal injuries on all 
current disorders; 

e) diagnose any right knee disorder 
shown to exist, including, if 
appropriate, arthritis (confirmed by 
x-ray findings);

f) identify the nature and severity 
of all manifestations of the 
veteran's right knee disability, 
including the degrees of lost active 
and passive flexion and extension; 

g) specifically indicate whether the 
veteran has recurrent subluxation, 
lateral instability and/or ankylosis 
of the right knee; 

h) characterize any recurrent 
subluxation or lateral instability 
shown to exist as slight, moderate 
or severe; 

i) characterize any ankylosis as 
favorable in angle, at full 
extension or in slight flexion 
between 0 degrees and 10 degrees, or 
as unfavorable in angle, in flexion 
between 10 degrees and 20 degrees, 
or in flexion between 20 degrees and 
45 degrees, or as extremely 
unfavorable in angle, in flexion at 
45 degrees or more; 

j) note whether the veteran uses an 
ambulation aid, which might be 
indicative of right knee 
instability; 

k) consider whether the veteran's 
right knee disability causes 
functional loss due to reduced or 
excessive excursion, decreased 
strength, speed, or endurance, or 
the absence of necessary structures, 
deformity, adhesion, and/or 
defective innervation, and if so, 
describe the extent of this loss 
during flare-ups due to weakened 
movement, excess fatigability, 
incoordination, or pain on use in 
terms of additional loss of motion 
beyond that which is observed 
clinically; 

l) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

m) identify any evidence of 
neuropathy or other nerve 
involvement due to the right knee 
disability, to include reflex 
changes; 

n) describe the impact of the 
veteran's right knee disability on 
the veteran's daily activities and 
employability; and 

o) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Thereafter, AMC should readjudicate 
the veteran's claims based on all of the 
evidence of record.  If the veteran 
responded to AMC's inquiry that he wished 
to pursue his appeal of the claims of 
entitlement to service connection for 
arthritis of the back and hips and 
entitlement to service connection for 
generalized arthritis of multiple joints 
as part of his appeal, AMC should 
adjudicate whether the veteran filed 
timely substantive appeals with regard to 
those claims.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

5.  If the veteran responded to AMC's 
inquiry that he wished to pursue the 
claim of entitlement to service 
connection for a dental disorder as part 
of his appeal, AMC should ensure that the 
veteran is afforded a Board hearing at 
the RO on that claim, as requested.

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).

______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


